Citation Nr: 1706592	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-23 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a prostate condition, (claimed as prostate PH).

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for hypogonadism.
REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1965 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in February 2012 and December 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

In August 2015, the Board, in pertinent part, promulgated a decision which denied the Veteran's prostate claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's August 2015 decision to the extent it denied service connection for a prostate condition, and remanded the case for action consistent with the JMR.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the issue of entitlement to service connection for a gallbladder condition as secondary to the diabetes has been raised by the record in a February 2017 statement from the Veteran's attorney, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

The Veteran has contended, in essence, that his current prostate condition, as well as various other disabilities, are due to in-service herbicide exposure.  In the August 2015 decision, the Board found he was not exposed to any herbicide identified in 38 C.F.R. § 3.307 during service.  However, the JMR which was the basis for the Court's May 2016 Order in this case contended that the Board failed to consider evidence reflecting the Veteran asserted that he transported chemical containers during service and that he began to experience loss of feeling in his right thigh during service.  In addition, it was contended the Board did not comply with the provisions of 38 C.F.R. § 19.37 in that the Joint Services Records Research Center (JSRRC) issued a report in January 2015 finding that Agent Orange exposure could not be verified.  The JMR noted that the JSRRC report was promulgated after the July 2013 Statement of the Case (SOC), and no Supplemental SOC (SSOC) was promulgated.

The Board further notes that the JMR contended VA should contact JSRRC to address the Veteran's contention that he transported chemicals at Andersen Air Force Base and to consider the issue of exposure to the toxin Dioxins/Furan
(TEQ) while serving at Andersen Air Force Base.  In pertinent part, the JMR stated the record of evidence includes a list from the U.S. Environmental Protection Agency (EPA) of "Contaminants of Concern at Andersen Air Force Base."  The JMR stated the list reflects that the EPA found "base wide" evidence of TEQ, which according to the EPA is similar to Tetrachlorodibenzo-p-dioxin (TCDD).  It is noted that the Board previously acknowledged in the August 2015 decision that TCDD was among the identified substances that triggers the presumption of service connection; i.e., it was a recognized herbicide.

As the resolution of the Veteran's other appellate claims appears dependent on whether he did have in-service herbicide exposure, or if service connection is established for his prostate condition, the Board finds that a remand of all issues is required for compliance with the terms of the JMR.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his prostate, peripheral neuropathy of the upper and lower extremities, diabetes, and hypogonadism since July 2013.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service prostate, peripheral neuropathy, diabetes, and hypogonadism symptomatology.  He should also be requested to provide any additional details regarding his purported in-service herbicide exposure not previously advanced.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Request verification with the Joint Services Records Research Center (JSRRC) or refer the case to the JSRRC coordinator to make a formal finding that sufficient information to corroborate exposure to herbicides does not exist.  This determination/verification should reflect consideration of the Veteran's report that he transported chemical containers during service and that he began to experience loss of feeling in his right thigh during service; as well as the EPA report which documented "base wide" evidence of TEQ at Anderson Air Force Base.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine the nature and etiology of his prostate, peripheral neuropathy, diabetes, and hypogonadism.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For any prostate, peripheral neuropathy, diabetes, and/or hypogonadism found to be present, the pertinent examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.  The determination should reflect consideration of the Veteran's report that he transported chemical containers during service and that he began to experience loss of feeling in his right thigh during service.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




